ITEMID: 001-87466
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF FIGIEL v. POLAND (No. 1)
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. The applicant was born in 1955 and lives in Warsaw.
7. On 25 October 1999 the applicant lodged a civil claim for payment with the Warsaw District Court (Sąd Rejonowy). The applicant requested the court to make an order for payment against his business partner. The value of the claim was 500 zlotys (PLN) (about 150 euros (EUR)).
Between 25 October 1999 and 27 October 2004 the court held seven hearings, three of which were postponed for various reasons.
At the hearing on 27 October 2004 the parties concluded a friendly settlement. On the same day the Warsaw District Court (Sąd Rejonowy) discontinued the proceedings.
8. On 21 September 2004 the applicant lodged a complaint with the Warsaw Regional Court under section 5 of the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). He sought a ruling that the length of the proceedings before the Warsaw District Court had been excessive and an award of just satisfaction.
On 19 October 2004 the Warsaw Regional Court gave a decision in which it acknowledged the excessive length of the proceedings (35 months and 21 days of inactivity on the part of the Warsaw District Court) but refused to grant the applicant any just satisfaction, holding that the applicant had failed to reason his request for just satisfaction and that the proceedings for payment of PLN 500 “were not particularly important for the applicant who is an entrepreneur, because the consequences are not attributable to the excessive length of the proceedings”.
9. On 29 January 2005 the applicant lodged another application concerning the length of a different set of civil proceedings for payment. These proceedings lasted 5 years and 22 days at two court instances. The applicant made use of the complaint provided for by the 2004 Act and the domestic court acknowledged the excessive length of proceedings (36 months and 7 days of inactivity on the part of the Warsaw District Court) but refused to grant the applicant any just satisfaction.
10. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII, and the judgment in the case of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V.
VIOLATED_ARTICLES: 6
